Lance Lundvall
LUNDVALL LAW OFFICE
301 North 27th Street, Suite 310
Billings, MT 59101
Telephone/Facsimile: (406) 294-0515
email: lance@lundvalllaw.com

Attorneys for Defendant


           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                     BILLINGS DIVISION

UNITED STATES OF AMERICA,                         No. CR 20-24-BLG-DLC

                  Plaintiff,                      DEFENDANT’S MOTION TO
                                                  CONTINUE ARRAIGNMENT
                                                  AND MOTION FOR
                                                  DETENTION HEARING
      v.

NICHOLAS JAMES IMHOFF,

                  Defendant.



      COMES NOW Defendant Nicholas James Imhoff by and through his counsel of

record, Lance Lundvall, and hereby moves the Court for a continuance of the

arraignment currently scheduled for March 12, 2020. Defense counsel has a scheduling

conflict on March 12, 2020, as he is scheduled to attend a continued legal education

seminar out-of-town on that date. Defense counsel requests that the arraignment be
reset to Monday, March 16, 2020, should that date meet with the Court’s calendar and

approval.

      AUSA Julie Patten has been contacted and he has no objection to continuing the

arraignment in this matter.

      The Defendant further moves this Court to set a detention hearing in this matter.

The Defendant has not had a detention hearing and he currently detained. At his initial

appearance on the Complaint, the Defendant orally requested to reserve the detention

hearing.

      Assistant United States Julia Patten has been contacted and advises that while the

government does object to release, there is no objection to Defendant Imhoff’s request

for a detention hearing.

      The Defendant suggests the detention hearing be held in connection with the

Arraignment. Both counsel are available March 16 for both matters.

      Respectfully submitted this 9th day of March, 2020.


                                             /s/ Lance Lundvall
                                             Lance Lundvall
                                             Attorney for Defendant
CERTIFICATE OF SERVICE

      I hereby certify that on March 9, 2020, a copy of the foregoing document was
served ont eh following person by the following means:

1, 2   CM-ECF
       Hand Delivery
       Fax
3      Mail
       Email

1.     CLERK, U.S. DISTRICT COURT

2.     JULIE PATTEN
       Assistant United States Attorney
       2601 2nd Avenue North
       PO Box 3200
       Billings, MT 59101
         Counsel for the United States

3.   NICHOLAS JAMES IMHOFF,
         Defendant

                                  /s/ Lance Lundvall
                                  Lance Lundvall
                                  Attorney for Defendant
